 

Exhibit 10.10

KEARNY BANK

AMENDED AND RESTATED

BENEFITS EQUALIZATION PLAN RELATED TO THE

EMPLOYEE STOCK OWNERSHIP PLAN

WHEREAS, Kearny Bank has previously adopted the Kearny Federal Savings Bank
Benefit Equalization Plan related to the Employee Stock Ownership Plan as
amended and restated effective January 1, 2009 (the “Prior Plan”); and

WHEREAS, in connection with the conversion of Kearny MHC (the “MHC”) from the
mutual holding company to the stock holding company form of organization (the
“Conversion”), the Bank desires to amend and restate the Prior Plan in order to
conform the definition of “change in control” to that of other benefits
arrangements that are amended and restated or adopted in connection with the
Conversion and to make certain other changes; and

WHEREAS, the Prior Plan may be amended in accordance with Section 8.01 of the
Prior Plan and this Kearny Bank Amended and Restated Benefits Equalization Plan
related to the Employee Stock Ownership Plan (the “Plan”) shall take effect, and
supersede and replace the Prior Plan, as of the date of the Conversion.

NOW, THEREFORE, the Plan shall be implemented on the date of the Conversion.

Article I

Introduction

Section 1.01 Purpose, Design and Intent.

(a) The purpose of the Plan is to assist Kearny Bank (the “Bank”) and its
affiliates in retaining the services of key employees, to induce such employees
to use their best efforts to enhance the business of the Bank and its
affiliates, and to provide certain supplemental retirement benefits to such
employees.

(b) The Plan, in relevant part, is intended to constitute an unfunded “excess
benefit plan” as defined in Section 3(36) of the Employee Retirement Income
Security Act of 1974, as amended. In this respect, the Plan is specifically
designed to provide certain key employees with retirement benefits that would
have been provided under various tax qualified retirement plans sponsored by the
Bank but for the applicable limitations placed on benefits and contributions
under such plans by various provisions of the Internal Revenue Code of 1986, as
amended.

Article II

Definitions

Section 2.01 Definitions. In this Plan, whenever the context so indicates, the
singular or the plural number and the masculine or feminine gender shall be
deemed to include the other, the terms “he,” “his,” and “him,” shall refer to a
Participant or a beneficiary of a Participant, as the case may be, and, except
as otherwise provided, or unless the context otherwise requires, the capitalized
terms shall have the following meanings:

“Affiliate” means any corporation, trade or business, which, at the time of
reference, is together with the Bank, a member of a controlled group of
corporations, a group of trades or businesses (whether or not incorporated)
under common control, or an affiliated service group, as described in Sections
414(b), 414(c), and 414(m) of the Code, respectively, or any other organization
treated as a single employer with the Bank under Section 414(o) of the Code.

“Applicable Limitations” means one or more of the following, as applicable:

(i) the maximum limitations on annual additions to a tax-qualified defined
contribution plan under    Section 415(c) of the Code; and

(ii) the maximum limitation on the annual amount of compensation that may, under
Section 401(a)(17) of the Code, be taken into account in determining
contributions to and benefits under tax-qualified plans.

“Bank” means Kearny Bank, and its successors.

1

--------------------------------------------------------------------------------

 

“Board of Directors” means the Board of Directors of the Bank.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the person(s) designated by the Board of Directors, pursuant
to Section 9.02 of the Plan, to administer the Plan.

“Common Stock” means the common stock of the Company.

“Company” means Kearny Financial Corp., a Maryland stock corporation, and any
successors thereto.

“Disability” (total and permanent disability) means total and permanent
disability within the meaning of the Social Security Act.

“Effective Date.” Notwithstanding anything to the contrary contained herein,
this Plan shall be subject to the consummation of the Conversion, and shall
become effective as of the Effective Date as defined the Plan of Conversion and
Reorganization of Kearny MHC (which for purposes o this Plan shall be referred
to as the “Plan of Conversion”).  In the event the Plan of Conversion is
terminated for any reason, the Plan shall be automatically terminated and become
null and void.  The Prior Plan shall remain in full force and effect until the
Effective Date.  Thereafter, on the Effective Date, the Prior Plan shall be
terminated without any further action.

“Eligible Individual” means any Employee who participates in the ESOP, and whom
the Board of Directors determines is one of a “select group of management or
highly compensated employees,” as such phrase is used for purposes of Sections
101, 201, and 301 of ERISA.

“Employee” means any person employed by the Bank or an Affiliate.

“Employer” means the Bank or Affiliate thereof that employs the Employee.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ESOP” means the Kearny Bank Employee Stock Ownership Plan and Trust, as amended
from time to time.

“ESOP Valuation Date” means any day as of which the income, assets and
investment experience of the trust fund of the ESOP is determined and
individuals’ accounts under the ESOP are adjusted accordingly.

“Participant” means an Eligible Employee who is entitled to benefits under the
Plan.

“Plan” means the Kearny Bank Amended and Restated Benefits Equalization Plan
related to the Employee Stock Ownership Plan, effective as of the Effective Date
of the Conversion.

“Prior Plan” means the Kearny Federal Savings Bank Benefits Equalization Plan
related to the Employee Stock Ownership Plan as amended and restated effective
January 1, 2009.

“Supplemental ESOP Account” means an account established by an Employer,
pursuant to Section 5.01 of the Plan, with respect to a Participant’s
Supplemental ESOP Benefit.

“Supplemental ESOP Benefit” means the benefit credited to a Participant pursuant
to Section 4.01 of the Plan.

Article III

Eligibility and Participation

Section 3.01 Eligibility and Participation.

(a) Each Eligible Employee may participate in the Plan. An Eligible Employee
shall become a Participant in the Plan upon designation as such by the Board of
Directors. An Eligible Employee whom the Board of Directors designates as a
Participant in the Plan shall commence participation as of the date established
by the Board of Directors. The Board of Directors shall establish an Eligible
Employee’s date of participation at the same time it designates the Eligible
Employee as a Participant in the Plan.

2

--------------------------------------------------------------------------------

 

(b) The Board of Directors may, at any time, designate an Eligible Employee as a
Participant for any or all supplemental benefits provided for under Article IV
of the Plan.

Article IV

Benefits

Section 4.01 Supplemental ESOP Benefit.

As of each ESOP Valuation Date of the ESOP, the Employer shall credit the
Participant’s Supplemental ESOP Account with a Supplemental ESOP Benefit equal
to the excess of (I) over (II), where:

(a) (I) equals the increase in the amount of cash and stock that would have been
allocated to the Participant’s Accounts for the respective ESOP Valuation Date
in excess of the aggregate amount that would have been credited to such
Participant’s Accounts as of the prior ESOP Valuation Date based upon the
allocation of: 1) current plan year dividends on previously allocated stock, 2)
dividends on unallocated stock, 3) other ESOP Trust earnings, 4) plan
forfeitures, and 5) Employer contributions under the ESOP, determined as if the
provisions of the ESOP were administered for the current ESOP Valuation Date and
all prior ESOP Valuation Dates without regard to any of the Applicable
Limitations; and

(b) (II) equals the amount of cash and stock actually allocated to the
Participant’s Accounts under the provisions of the ESOP for that particular ESOP
Valuation Date, after giving effect to any reduction of such allocation required
by any of the Applicable Limitations.

Article V

Accounts

Section 5.01 Supplemental ESOP Benefit Account.

For each Participant who is credited with a benefit pursuant to Section 4.01 of
the Plan, the Employer shall establish, as a memorandum account on its books, a
Supplemental ESOP Account. Each year, the Committee shall credit to the
Participant’s Supplemental ESOP Account the amount of benefits determined under
Section 4.01 of the Plan for that year. The Committee shall credit the account
with an amount equal to the appropriate number of shares of Common Stock or
other medium of contribution that would have otherwise been made to the
Participant’s accounts under the ESOP but for the limitations imposed by the
Code. Shares of Common Stock shall be valued under this Plan in the same manner
as under the ESOP. Cash contributions credited to a Participant’s Supplemental
ESOP Account shall be credited annually with interest at a rate equal to the
combined weighted return provided to the Participant’s non-stock accounts under
the ESOP.

Article VI

Supplemental Benefit Payments

Section 6.01 Payment of Supplemental ESOP Benefit.

(a) Except in the case of a Participant’s death or Disability, a Participant’s
Supplemental ESOP Benefit shall be paid to the Participant in the form of a
lump-sum payment within 60 days after the date of Termination of Employment of
the Participant in the form of shares of Common Stock of the Company; provided
however, if this Plan is unable to make distributions in the form of Common
Stock due to regulatory limitations, then distributions of such portion of the
Supplemental ESOP Benefit shall be made in cash with such amounts to be valued
based upon the fair market value of such Common Stock at the time of such
distribution. Notwithstanding any provision in the Plan to the contrary,
pursuant to Section 6.01(c), if a Participant is a Specified Employee, such
Participant's benefit payments shall become first payable to him or her as of
the first day of the seventh month next following his or her Termination of
Employment. Distributions upon the death or Disability of the Participant shall
be made in the form of a lump-sum within 60 days of the date of death or
Disability of the Participant.

(b) A Participant shall have a non-forfeitable right to the Supplemental ESOP
Benefit credited to him under this Plan in the same non-forfeitable percentage
as such Participant has non-forfeitable benefits allocated to him under the ESOP
at the time such benefits under the ESOP become distributable.

(c) The Bank shall withhold such amounts of cash or stock as it deems necessary
with respect to any distributions to be made by the Plan in order to satisfy its
tax withholding obligations under applicable Federal, State or local law.

3

--------------------------------------------------------------------------------

 

Section 6.02 Alternative Payment of Benefits.

Notwithstanding the other provisions of this Article VI, a Participant may, with
prior written consent of the Committee and upon such terms and conditions as the
Committee may impose, request that the Supplemental ESOP Benefit to which he is
entitled be paid commencing at a different time, over a different period, in a
different form, or to different persons, than the benefit to which he or his
beneficiary may be entitled under the ESOP; provided, however, any such request
for an alternative distribution time or period (except in the case of death or
Disability) shall not be effective for one year from the date that such request
is filed with the Committee and such election to defer the starting date of a
previously elected deferral shall require that such additional deferral shall be
for a period of not less than five years from the date that such payment would
otherwise have been made.

Section 6.03 Section 409A Compliance.

(a) Notwithstanding anything herein to the contrary, the Committee shall make
reasonable efforts to administer the Plan and make benefit payments hereunder in
a manner that is not deemed to be contrary to the requirements set forth at
Section 409A of the Code and regulations and notices promulgated thereunder such
that any payments made would result in the requirement for the recipient of such
payments to pay additional interest and taxes to be imposed in accordance with
Section 409A(a)(1)(B) of the Code; provided, however, neither the Bank, nor the
Committee shall have any responsibility to a Participant or Beneficiary with
respect to any tax liabilities that may be applicable to any payments made by
the Plan.

(b) If any provision of the Plan shall be determined to be inconsistent with the
requirements of Section 409A of the Code, then, the Plan shall be construed, to
the maximum extent possible, to give effect to such provision in a manner
consistent with Section 409A of the Code, and if such construction is not
possible, as if such provision had never been included.

(c) Delay of Payment Commencement to Specified Employees. Notwithstanding any
provision in the Plan to the contrary, if a Participant is a Specified Employee,
such Participant’s benefit payments shall become first payable to him or her as
of the first day of the seventh month next following his or her Termination of
Employment, if and only if such payments, if made earlier, would result in the
recipient of such payments to pay additional interest and taxes to be imposed in
accordance with Section 409A(a)(1)(B) of the Code; provide that such payment
delay shall not be required in the event of the death or Disability of a
Participant. “Specified Employee” shall mean a key employee who, at any time
during the plan year, is (i) an officer of the Bank having an annual
compensation greater than $150,000 (as indexed), (ii) a 5-percent owner of
Company, or (iii) a 1-percent owner of the Company having an annual compensation
from the Bank greater than $150,000; provided, however, that this subparagraph
shall only be effective if the stock of the Bank or the Company (or another
parent corporation of the Bank or the Company) is publicly traded as set forth
at Section 409A(a)(2)(B)(i).

(d) Request to Delay Payment by Participant. Any request by a Participant to
delay the commencement date of the Supplemental ESOP Benefit shall be detailed
in writing and approved by the Committee not less than one year prior to the
date that such request is filed with the Committee and such payment commencement
date shall not be earlier than five years from the commencement date absent such
subsequent written request.

(e) Termination of Employment” shall have the same meaning as “separation from
service”, as that phrase is defined in Section 409A of the Code (taking into
account all rules and presumptions provided for in the Section 409A
regulations). No separation from service is deemed to occur due to military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six months, or if longer, so long as the Participant’s
right to reemployment is provided by law or contract. A leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the Bank.
If the period of leave exceeds six months and the Participant does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period. Notwithstanding the foregoing, where a leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than six months, where such impairment causes the Participant to be unable
to perform the duties of his position of employment or any substantially similar
position of employment, a 29-month period of absence may be substituted for such
six-month period.

Whether a “Termination of Employment” takes place is determined based on whether
the facts and circumstances indicate that the Bank and Participant reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Participant would perform after such
date (whether as an employee or as an independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Bank if the Participant has been providing services to the Bank less than 36
months). Facts and circumstances to be considered in making this determination
include, but are not limited to, whether the Participant continues to be treated
as an employee for other purposes (such as continuation of salary and
participation in employee benefit programs), whether similarly situated service
providers have been treated consistently,

4

--------------------------------------------------------------------------------

 

and whether the Participant is permitted, and realistically available, to
perform services for other service recipients in the same line of business. The
Participant is presumed to have separated from service where the level of bona
fide services performed decreases to a level equal to 20 percent or less of the
average level of services performed by the Participant during the immediately
preceding 36-month period. The Participant will be presumed not to have
separated from service where the level of bona fide services performed continues
at a level that is a 50 percent or more of the average level of service
performed by the Participant during the immediately preceding 36-month period.
No presumption applies to a decrease in the level of bona fide services
performed to a level that is more than 20 percent and less than 50 percent of
the average level of bona fide services performed during the immediately
preceding 36-month period. The presumption is rebuttable by demonstrating that
the Bank and the Participant reasonably anticipated that as of a certain date
the level of bona fide services would be reduced permanently to a level less
than or equal to 20 percent of the average level of bona fide services provided
during the immediately preceding 36-month period or full period of services
provided to the Bank if the Participant has been providing services to the Bank
for a period of less than 36 months (or that the level of bona fide services
would not be so reduced).

For periods during which the Participant is on a paid bona fide leave of absence
and has not otherwise terminated employment, the Participant is treated as
providing bona fide  services at a level equal to the level of services that the
Participant would have been required to perform to receive the compensation paid
with respect to such leave of absence. Periods during which the Participant is
on an unpaid bona fide leave of absence and has not otherwise terminated
employment are disregarded for purposes of determining the applicable 36-month
(or shorter) period).

(f) De Minimus Lump Sum Payment. Notwithstanding the foregoing, the Bank may, in
its sole discretion, commence pay-out of a Participant’s account balance at any
time, provided that such pay-out amount shall be in an amount equal to not less
than the lump sum value of such account balance determined on the date of such
pay-out; provided that such pay-out (1) accompanies the termination of the
Participant’s entire interest under the Plan and all similar arrangements that
constitute an account balance plan under Regulations at Section 1.409A-1©(2)
applicable to Section 409A of the Code; and (2) the payment is not greater than
the applicable dollar amount under Section 402(g)(1)(B) of the Code.

Article VII

Claims Procedures

Section 7.01 Claims Reviewer.

For purposes of handling claims with respect to this Plan, the “Claims Reviewer”
shall be the Committee, unless the Committee designates another person or group
of persons as Claims Reviewer.

Section 7.02 Claims Procedure.

(a) An initial claim for benefits under the Plan must be made by the Participant
or his beneficiary or beneficiaries in accordance with the terms of this Section
7.02.

(b) Not later than ninety (90) days after receipt of such a claim, the Claims
Reviewer will render a written decision on the claim to the claimant, unless
special circumstances require the extension of such 90-day period. If such
extension is necessary, the Claims Reviewer shall provide the Participant or the
Participant’s beneficiary or beneficiaries with written notification of such
extension before the expiration of the initial 90-day period. Such notice shall
specify the reason or reasons for the extension and the date by which a final
decision can be expected. In no event shall such extension exceed a period of
ninety (90) days from the end of the initial 90-day period.

(c) In the event the Claims Reviewer denies the claim of a Participant or any
beneficiary in whole or in part, the Claims Reviewer’s written notification
shall specify, in a manner calculated to be understood by the claimant, the
reason for the denial; a reference to the Plan or other document or form that is
the basis for the denial; a description of any additional material or
information necessary for the claimant to perfect the claim; an explanation as
to why such information or material is necessary; and an explanation of the
applicable claims procedure.

(d) Should the claim be denied in whole or in part and should the claimant be
dissatisfied with the Claims Reviewer’s disposition of the claimant’s claim, the
claimant may have a full and fair review of the claim by the Committee upon
written request submitted by the claimant or the claimant’s duly authorized
representative and received by the Committee within sixty (60) days after the
claimant receives written notification that the claimant’s claim has been
denied. In connection with such review, the claimant or the claimant’s duly
authorized representative shall be entitled to review pertinent documents and
submit the claimant’s views as to the issues, in writing. The Committee shall
act to deny or accept the claim within sixty (60) days after receipt of the
claimant’s written request for review unless special circumstances require the
extension of such 60-day period. If such extension is necessary, the Committee
shall

5

--------------------------------------------------------------------------------

 

provide the claimant with written notification of such extension before the
expiration of such initial 60-day period. In all events, the Committee shall act
to deny or accept the claim within 120 days of the receipt of the claimant’s
written request for review. The action of the Committee shall be in the form.

(e) In no event may a claimant commence legal action for benefits the claimant
believes are due the claimant until the claimant has exhausted all of the
remedies and procedures afforded the claimant by this Article VII.

Article VIII

Amendment and Termination

Section 8.01 Amendment of the Plan.

The Bank may from time to time and at any time amend the Plan; provided,
however, that such amendment may not adversely affect the rights of any
Participant or beneficiary with respect to any benefit under the Plan to which
the Participant or beneficiary may have previously become entitled prior to the
effective date of such amendment without the consent of the Participant or
beneficiary. The Committee shall be authorized to make minor or administrative
changes to the Plan, as well as amendments required by applicable federal or
state law (or authorized or made desirable by such statutes); provided, however,
that such amendments must subsequently be ratified by the Board of Directors.

Section 8.02 Termination of the Plan.

The Bank may at any time terminate the Plan; provided, however, that such
termination may not adversely affect the rights of any Participant or
beneficiary with respect to any benefit under the Plan to which the Participant
or beneficiary may have previously become entitled to prior to the effective
date of such termination without the consent of the Participant or beneficiary.
Any amounts credited to the Supplemental ESOP Account of any Participant shall
remain subject to the provisions of the Plan.

Upon a termination of the Plan, the Participant may receive a lump sum payment
immediately paid to the Participant (without regard to any actual Termination of
Employment) or designated Beneficiary, provided, however, any such distributions
to be made in accordance with this Section 8.4 shall comply with the
requirements and limitation under Section 409A of the Code, including that such
lump-sum distribution shall only be made: (1) within thirty (30) days before, or
twelve (12) months after a Change in Control as defined below, provided that all
distributions are made no later than twelve (12) months following such
termination of the Plan and further provided that all of the Bank’s arrangements
which are substantially similar to the Plan are terminated so the Participant
and all participants under similar arrangements shall receive all amounts of
deferred compensation under such terminated agreements within twelve (12) months
of the termination of the arrangements; (2) Upon the Bank’s dissolution or with
the approval of a bankruptcy court provided that the amounts deferred under the
Plan are included in the Participant’s gross income in the latest of (i) the
calendar year in which the Plan terminates; (ii) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which the distribution is administratively practical; or
(3) Upon the Bank’s termination of this and all other account balance plans (as
referenced in Section 409A of the Code or the regulations thereunder), provided
that all distributions are made no earlier than twelve (12) months and no later
than twenty-four (24) months following such termination, and the Bank does not
adopt any new account balance plans for a minimum of three (3) years following
the date of such termination.

For purposes of this Plan, the term “Change in Control” shall mean the
occurrence of any of the following events:

(i) Merger:  The Company or the Bank merges into or consolidates with another
entity, or merges another bank or corporation into the Bank or the Company, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

(ii) Acquisition of Significant Share Ownership:  There is filed, or is required
to be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s or the Bank’s voting securities; provided, however,
this clause (ii) shall not apply to beneficial ownership of the Company’s or the
Bank’s voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

(iii) Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period or who is appointed to the Board as

6

--------------------------------------------------------------------------------

 

the result of a directive, supervisory agreement or order issued by the primary
federal regulator of the Company or the Bank or by the Federal Deposit Insurance
Corporation (“FDIC”) shall be deemed to have also been a director at the
beginning of such period; or

(iv) Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.

Notwithstanding the foregoing, the Conversion shall not be considered a “Change
in Control” for purposes of this Agreement.

Article IX

General Provisions

Section 9.01 Unfunded, Unsecured Promise to Make Payments in the Future.

The right of a Participant or any beneficiary to receive a distribution under
this Plan shall be an unsecured claim against the general assets of the Bank or
its Affiliates, and neither a Participant, nor his designated beneficiary or
beneficiaries, shall have any rights in or against any amount credited to any
account under this Plan or any other assets of the Bank or an Affiliate. The
Plan at all times shall be considered entirely unfunded both for tax purposes
and for purposes of Title I of ERISA. Any funds invested hereunder shall
continue for all purposes to be part of the general assets of the Bank or an
Affiliate and available to its general creditors in the event of bankruptcy or
insolvency. Accounts under this Plan and any benefits which may be payable
pursuant to this Plan are not subject in any manner to anticipation, sale,
alienation, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of a Participant or a Participant’s beneficiary. The
Plan constitutes a mere promise by the Bank or Affiliate to make benefit
payments in the future. No interest or right to receive a benefit may be taken,
either voluntarily or involuntarily, for the satisfaction of the debts of, or
other obligations or claims against, such Participant or beneficiary, including
claims for alimony, support, separate maintenance and claims in bankruptcy
proceedings.

Section 9.02 Committee as Plan Administrator.

(a) The Plan shall be administered by the Committee designated by the Board of
Directors of the Bank.

(b) The Committee shall have the authority, duty and power to interpret and
construe the provisions of the Plan as it deems appropriate. The Committee shall
have the duty and responsibility of maintaining records, making the requisite
calculations and disbursing the payments hereunder. In addition, the Committee
shall have the authority and power to delegate any of its administrative duties
to employees of the Bank or an Affiliate, as they may deem appropriate. The
Committee shall be entitled to rely on all tables, valuations, certificates,
opinions, data and reports furnished by any actuary, accountant, controller,
counsel or other person employed or retained by the Bank with respect to the
Plan. The interpretations, determinations, regulations and calculations of the
Committee shall be final and binding on all persons and parties concerned.

Section 9.03 Expenses.

Expenses of administration of the Plan shall be paid by the Bank or an
Affiliate.

Section 9.04 Statements.

The Committee shall furnish individual annual statements of accrued benefits to
each Participant, or current beneficiary, in such form as determined by the
Committee or as required by law.

Section 9.05 Rights of Participants and Beneficiaries.

(a) The sole rights of a Participant or beneficiary under this Plan shall be to
have this Plan administered according to its provisions and to receive whatever
benefits he or she may be entitled to hereunder.

(b) Nothing in the Plan shall be interpreted as a guaranty that any funds in any
trust which may be established in connection with the Plan or assets of the Bank
or an Affiliate will be sufficient to pay any benefit hereunder.

(c) The adoption and maintenance of this Plan shall not be construed as creating
any contract of employment or service between the Bank or an Affiliate and any
Participant or other individual. The Plan shall not affect the right of the Bank
or an Affiliate to deal with any Participants in employment or service respects,
including their hiring, discharge, compensation, and other conditions of
employment or service.

7

--------------------------------------------------------------------------------

 

Section 9.06 Incompetent Individuals.

The Committee may, from time to time, establish rules and procedures which it
determines to be necessary for the proper administration of the Plan and the
benefits payable to a Participant or beneficiary in the event that such
Participant or beneficiary is declared incompetent and a conservator or other
person is appointed and legally charged with that Participant’s or beneficiary’s
care. Except as otherwise provided for herein, when the Committee determines
that such Participant or beneficiary is unable to manage his financial affairs,
the Committee may pay such Participant’s or beneficiary’s benefits to such
conservator, person legally charged with such Participant’s or beneficiary’s
care, or institution then contributing toward or providing for the care and
maintenance of such Participant or beneficiary. Any such payment shall
constitute a complete discharge of any liability of the Bank or an Affiliate and
the Plan for such Participant or beneficiary.

Section 9.07 Sale, Merger or Consolidation of the Bank.

The Plan may be continued after a sale of assets of the Bank, or a merger or
consolidation of the Bank into or with another corporation or entity only if,
and to the extent that, the transferee, purchaser or successor entity agrees to
continue the Plan. Additionally, upon a merger, consolidation or other change in
control of the Bank or its parent company any amounts credited to a
Participant’s Supplemental ESOP Account shall be placed in a grantor trust to
the extent not already in such a trust. In the event that the Plan is not
continued by the transferee, purchaser or successor entity, then the Plan shall
be terminated subject to the provisions of Section 8.02 of the Plan. Any legal
fees incurred by a Participant in determining benefits to which such Participant
is entitled under the Plan following a sale, merger, or consolidation of the
Bank or an Affiliate of which the Participant is an Employee or, if applicable,
a member of the Board of Directors, shall be paid by the resulting or succeeding
entity.

Section 9.08 Location of Participants.

Each Participant shall keep the Bank informed of his current address and the
current address of his designated beneficiary or beneficiaries. The Bank shall
not be obligated to search for any person. If such person is not located within
three (3) years after the date on which payment of the Participant’s benefits
payable under this Plan may first be made, payment may be made as though the
Participant or his beneficiary had died at the end of such three-year period.

Section 9.09 Liability of the Bank and its Affiliates.

Notwithstanding any provision herein to the contrary, neither the Bank nor any
individual acting as an employee or agent of the Bank shall be liable to any
Participant, former Participant, beneficiary, or any other person for any claim,
loss, liability or expense incurred in connection with the Plan, unless
attributable to fraud or willful misconduct on the part of the Bank or any such
employee or agent of the Bank.

Section 9.10 Governing Law.

All questions pertaining to the construction, validity and effect of the Plan
shall be determined in accordance with the laws of the United States and, to the
extent not preempted by such laws, by the laws of the State of New Jersey.

Having been adopted by its Board of Directors, this Plan is executed by its duly
authorized officer this 18th day of May, 2015, the Effective Date of the
Conversion.

 

 

KEARNY BANK

 

 

 

 

 

 

/s/ Craig L. Montanaro

 

By:

 

Craig L. Montanaro

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

/s/ Sharon Jones

 

 

 

Attest: Sharon Jones, Corporate Secretary

 

8